                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      NETPOSITIVE CORPORATION,                              CASE NO. C18-0858-JCC
10                              Plaintiff,                    ORDER
11                         v.

12      QBE AMERICAS, INC., d/b/a QBE
        REGIONAL COMPANIES (N.A.) INC.,
13
                                Defendant.
14

15
                                  I.   PURPOSES AND LIMITATIONS
16
            Discovery in this action is likely to involve production of confidential, proprietary, or
17
     private information for which special protection may be warranted. Accordingly, the parties
18
     hereby stipulate to and petition the Court to enter the following Stipulated Protective Order. The
19
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
20
     protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to
22
     confidential treatment under the applicable legal principles, and it does not presumptively entitle
23
     parties to file confidential information under seal.
24
            //
25
            //
26


     ORDER
     C18-0858-JCC
     PAGE - 1
                                 II. “CONFIDENTIAL” MATERIAL
 1
            Documents, ESI, and other tangible things produced or otherwise exchanged in this
 2
     action which include confidential material as defined by law shall be treated as “Confidential”
 3
     for purposes of this lawsuit, and may include client roles and customer lists, including newly-
 4
     acquired customers, pricing lists or information, and other proprietary or trade secret business
 5
     information.
 6
                                               III. SCOPE
 7
            The protections conferred by this agreement cover not only confidential material (as
 8
     defined above), but also (1) any information copied or extracted from confidential material;
 9
     (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
10
     testimony, conversations, or presentations by parties or their counsel that might reveal
11
     confidential material. However, the protections conferred by this agreement do not cover
12
     information that is in the public domain or becomes part of the public domain through trial or
13
     otherwise.
14
                    IV. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
15
            4.1      Basic Principles. A receiving party may use confidential material that is disclosed
16
     or produced by another party or by a non-party in connection with this case only for prosecuting,
17
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to
18
     the categories of persons and under the conditions described in this agreement. Confidential
19
     material must be stored and maintained by a receiving party at a location and in a secure manner
20
     that ensures that access is limited to the persons authorized under this agreement.
21
            4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
22
     ordered by the Court or permitted in writing by the designating party, a receiving party may
23
     disclose any confidential material only to:
24
                     (a)    the receiving party’s counsel of record in this action, as well as employees
25
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
26


     ORDER
     C18-0858-JCC
     PAGE - 2
 1                  (b)      the officers, directors, and employees (including in house counsel) of the

 2   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 3   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 4   designated;

 5                  (c)      experts and consultants to whom disclosure is reasonably necessary for

 6   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

 7   (Exhibit A);

 8                  (d)      the Court, court personnel, and court reporters and their staff;
 9                  (e)      copy or imaging services retained by counsel to assist in the duplication of
10   confidential material, provided that counsel for the party retaining the copy or imaging service
11   instructs the service not to disclose any confidential material to third parties and to immediately
12   return all originals and copies of any confidential material;
13                  (f)      during their depositions, witnesses in the action to whom disclosure is
14   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
15   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of
16   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
17   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
18   under this agreement;

19                  (g)      the author or recipient of a document containing the information or a

20   custodian or other person who otherwise possessed or knew the information.

21          4.3     Filing Confidential Material. Before filing confidential material or discussing or

22   referencing such material in court filings, the filing party shall confer with the designating party

23   to determine whether the designating party will remove the confidential designation, whether the

24   document can be redacted, or whether a motion to seal or stipulation and proposed order is

25   warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the

26


     ORDER
     C18-0858-JCC
     PAGE - 3
 1   standards that will be applied when a party seeks permission from the Court to file material

 2   under seal.

 3                         V.   DESIGNATING PROTECTED MATERIAL
 4          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 5   or non-party that designates information or items for protection under this agreement must take

 6   care to limit any such designation to specific material that qualifies under the appropriate

 7   standards. The designating party must designate for protection only those parts of material,

 8   documents, items, or oral or written communications that qualify, so that other portions of the

 9   material, documents, items, or communications for which protection is not warranted are not

10   swept unjustifiably within the ambit of this agreement.

11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13   unnecessarily encumber or delay the case development process or to impose unnecessary

14   expenses and burdens on other parties) expose the designating party to sanctions.

15          If it comes to a designating party’s attention that information or items that it designated

16   for protection do not qualify for protection, the designating party must promptly notify all other

17   parties that it is withdrawing the mistaken designation.

18          5.2     Manner and Timing of Designations. Except as otherwise provided in this

19   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

20   ordered, disclosure or discovery material that qualifies for protection under this agreement must

21   be clearly so designated before or when the material is disclosed or produced.

22                  (a)     Information in documentary form: (e.g., paper or electronic documents

23   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

24   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

25   contains confidential material. If only a portion or portions of the material on a page qualifies for

26


     ORDER
     C18-0858-JCC
     PAGE - 4
 1   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 2   making appropriate markings in the margins).

 3                  (b)     Testimony given in deposition or in other pretrial or trial proceedings: the

 4   parties must identify on the record, during the deposition, hearing, or other proceeding, all

 5   protected testimony, without prejudice to their right to so designate other testimony after

 6   reviewing the transcript. Any party or non-party may, within fifteen days after receiving a

 7   deposition transcript, designate portions of the transcript, or exhibits thereto, as confidential.

 8                  (c)     Other tangible items: the producing party must affix in a prominent place
 9   on the exterior of the container or containers in which the information or item is stored the word
10   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
11   the producing party, to the extent practicable, shall identify the protected portion(s).
12          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
13   designate qualified information or items does not, standing alone, waive the designating party’s
14   right to secure protection under this agreement for such material. Upon timely correction of a
15   designation, the receiving party must make reasonable efforts to ensure that the material is
16   treated in accordance with the provisions of this agreement.
17                  VI. CHALLENGING CONFIDENTIALITY DESIGNATIONS
18          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

19   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

21   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

22   challenge a confidentiality designation by electing not to mount a challenge promptly after the

23   original designation is disclosed.

24          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

25   regarding confidential designations without court involvement. Any motion regarding

26   confidential designations or for a protective order must include a certification, in the motion or in


     ORDER
     C18-0858-JCC
     PAGE - 5
 1   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 2   conference with other affected parties in an effort to resolve the dispute without court action.

 3   The certification must list the date, manner, and participants to the conference. A good faith

 4   effort to confer requires a face-to-face meeting or a telephone conference.

 5          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 6   intervention, the designating party may file and serve a motion to retain confidentiality under

 7   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 8   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 9   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
10   other parties) may expose the challenging party to sanctions. All parties shall continue to
11   maintain the material in question as confidential until the Court rules on the challenge.
12        VII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                             IN OTHER LITIGATION
13
            If a party is served with a subpoena or a court order issued in other litigation that compels
14
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
15
     party must:
16
                    (a)     promptly notify the designating party in writing and include a copy of the
17
     subpoena or court order;
18
                    (b)     promptly notify in writing the party who caused the subpoena or order to
19
     issue in the other litigation that some or all of the material covered by the subpoena or order is
20
     subject to this agreement. Such notification shall include a copy of this agreement; and
21
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued
22
     by the designating party whose confidential material may be affected.
23
             VIII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
25
     material to any person or in any circumstance not authorized under this agreement, the receiving
26
     party must immediately (a) notify in writing the designating party of the unauthorized

     ORDER
     C18-0858-JCC
     PAGE - 6
 1   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 2   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

 3   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

 4   Agreement to Be Bound” that is attached hereto as Exhibit A.

 5          IX. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                              PROTECTED MATERIAL
 6
            When a producing party gives notice to receiving parties that certain inadvertently
 7
     produced material is subject to a claim of privilege or other protection, the obligations of the
 8
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 9
     provision is not intended to modify whatever procedure may be established in an e-discovery
10
     order or agreement that provides for production without prior privilege review. The parties agree
11
     to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
12
                    X.   NONTERMINATION AND RETURN OF DOCUMENTS
13
            Within 60 days after the termination of this action, including all appeals, each receiving
14
     party must return all confidential material to the producing party, including all copies, extracts
15
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
16
     destruction.
17
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
18
     documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,
19
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
20
     work product, even if such materials contain confidential material.
21
            The confidentiality obligations imposed by this agreement shall remain in effect until a
22
     designating party agrees otherwise in writing or a court orders otherwise.
23
            //
24
            //
25
            //
26


     ORDER
     C18-0858-JCC
     PAGE - 7
 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2          DATED this 15th day of October, 2018.

 3    SUMMIT LAW GROUP PLLC                            GORDON REESE SCULLY
      Attorneys for Plaintiff                          MANSUKHANI, LLP
 4                                                     Attorneys for Defendant
 5    By s/ Lawrence C. Locker                         By s/ David W. Cramer
         Lawrence C. Locker, WSBA #15819                  Richard P. Sybert, WSBA #8357
 6       Teresa R. Rodela, WSBA #53571                    David W. Cramer, WSBA #49566
         315 Fifth Avenue S., Suite 1000                  701 Fifth Avenue, Suite 2100
 7       Seattle, WA 98104                                Seattle, WA 98104
         larryl@summitlaw.com                             rsybert@grsm.com
 8       teresar@summitlaw.com                            dcramer@grsm.com
 9
                                                 ORDER
10
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
11
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
12
     documents in this proceeding shall not, for the purposes of this proceeding or any other
13
     proceeding in any other court, constitute a waiver by the producing party of any privilege
14
     applicable to those documents, including the attorney-client privilege, attorney work-product
15
     protection, or any other privilege or protection recognized by law.
16
            DATED this 17th day of October 2018.
17

18




                                                          A
19

20

21

22                                                        John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C18-0858-JCC
     PAGE - 8
                                                 EXHIBIT A
 1
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
            I, ________________________ [print or type full name], of _______________________
 3
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 4
     understand the Stipulated Protective Order that was issued by the United States District Court for
 5
     the Western District of Washington on _______________ [date] in the case of Netpositive
 6
     Corporation v. QBE Americas, Inc., d/b/a QBE Regional Companies (N.A.) Inc. I agree to
 7
     comply with and to be bound by all the terms of this Stipulated Protective Order and I
 8
     understand and acknowledge that failure to so comply could expose me to sanctions and
 9
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
10
     any information or item that is subject to this Stipulated Protective Order to any person or entity
11
     except in strict compliance with the provisions of this Order.
12
            I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
14
     Protective Order, even if such enforcement proceedings occur after termination of this action.
15

16
                                                            (Signature)
17

18                                                          (Printed Name)
19

20                                                          (City and State where sworn and signed)

21
                                                            (Dated)
22

23

24

25

26


     ORDER
     C18-0858-JCC
     PAGE - 9
